RESPONSE TO AMENDMENT

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Request for Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submissions filed on 23 August 2021 and 14 October 2021 have been entered.
Amendments to the abstract and claim 1, filed on 23 August 2021, have been entered in the above-identified application.  Claims 6 and 14 have been cancelled by applicant.  Claims 1-5, 7-13, and 15-23 are pending, of which claims 9-13 remain withdrawn from consideration as described on page 2 of the Office Action mailed on 19 November 2020.
WITHDRAWN REJECTIONS
The objections to the specification abstract, made of record on page 2 paragraph 3 of the office action mailed 25 June 2021 have been withdrawn due to Applicant’s 
The 35 U.S.C. § 103 rejection of claims 1-5, 7, 8, and 15-21 as over Kawaguchi (U.S. Pub. 2010/0324204) and of claims 21-22 over Kawaguchi and Kondou (U.S. Pub. 2010/0021730), made of record on pages 3-5, paragraphs 4 and 5 of the office action mailed 25 June 2021 have been withdrawn due to Applicant’s amendment in the response filed 23 August 2021.  In particular, Kawaguchi does not specify an amount of monomer within the claimed range.

NEW AND REPEATED REJECTIONS
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 103
Claims 1-5, 7, 8, and 15-22 are rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Kondou (U.S. Pub. 2010/0021730).
Regarding claim 1, Kondou discloses an acrylic pressure-sensitive adhesive tape or sheet comprising a viscoelastic layer (X) and a pressure-sensitive adhesive layer (Y) disposed on at least one side of the viscoelastic layer, see abstract.  Page 2, [0022] specifies that the adhesive layer (Y) may be formed on both sides of the viscoelastic layer.  This reads on at least one PSA layer (b) as claimed.
Kondou further specifies that the viscoelastic layer (X) is formed from a base polymer which is preferably an alkyl (meth)acrylate containing polymer, and suitable I) as claimed.   The content of alkyl(meth)acrylates as main monomer components in the acrylic polymer are most preferably 80 percent by weight or more, see p. 7, [0070].  This is within the 75% to 99% by weight limitation in claim 1.  The base polymer may also include a polar group-containing monomer such as acrylic acid, N,N-dimethylaminoethyl(meh)acrylate, or others described at p. 7, [0072].  Acrylic acid and methacrylic acid are preferred, see id.  The amount of polar group containing comonomer is preferably in the range of 3 to 20 percent by weight based on the total monomer components of the acrylic polymer, see p. 7, [0073].
It would have been obvious to have selected one of the C12-C20 alkyl (meth)acrylic monomers disclosed in Kondou as the primary acrylic monomer of the viscoelastic layer, and one of the preferred comonomers such as (meth)acrylic acid, to arrive at the claimed invention, as Kondou discloses that such monomers are suitable for use in forming its viscoelastic layer for use with an adhesive tape or sheet.
Regarding claim 2, Kondou at p. 2, [0022] specifies that the adhesive layer (Y) may be formed on both sides of the viscoelastic layer.  This reads on at two pressure-sensitive adhesive layers as claimed.
Regarding claims 3 and 4, Kondou describes suitable alkyl (meth)acrylic monomers at p. 6, [0068], including hexadecyl (meth)acrylates, octadecyl (meth)acrylates, and icosyl (meth)acrylates having alkyl moieties of up to 20 carbon atoms.  As Kondou describes these monomers in plural form, i.e. hexadecyl s, this implies that branched as well as linear chain alkyl groups are suitable alkyl groups for the alkyl (meth)acrylic monomers.
Regarding claim 5, Kondou describes suitable alkyl (meth)acrylic monomers at p. 6, [0068].  The term (meth)acrylic is used to include either acrylic or methacrylic functional groups.  The acrylic monomers correspond to where R1 is H, and methacrylic monomers correspond to wherein R1 is CH3.
Regarding claims 7 and 8, Kondou teaches that the pressure-sensitive adhesive layers (Y) are prepared by curing an acrylic pressure-sensitive adhesive composition.  See p. 3, [0030]. This composition includes an alkyl (meth)acrylate component (a1) as well as a copolymerizable monomer (a2), and such exemplary monomers (a2) include acrylic acid, see p. 3, [0031-0033].  Preparation Example 1 at p. 13, [0133] uses a copolymer of 2-ethylhexyl acrylate (90%) and acrylic acid (10%), reading on an acrylic pressure-sensitive adhesive which is a copolymer of acrylic acid as claimed.
Regarding claims 15-21, as the viscoelastic layer (X) of Kondou includes the same components as presently claimed, it necessarily also has pressure-sensitive adhesive properties as in claim 15, as well as the tan delta and peel adhesion properties of claims 16-21.
Regarding claims 22-23, Kondou teaches that the comonomer of the viscoelastic layer (X) may be (meth)acrylic acid, dimethylaminoethyl(meh)acrylate, or others described at p. 7, [0072].  It would have been obvious to have selected one of the disclosed comonomers for the viscoelastic layer formulation to arrive at the claimed invention as Kondou teaches that these materials are suitable for the viscoelastic layer.

RESPONSE TO APPLICANT’S ARGUMENTS
Applicant’s arguments in the response filed 23 August 2021 regarding the pre-AIA  35 U.S.C. § 103 rejection of claims 1-5, 7-8, and 15-21 of record over Kawaguchi (U.S. Pub. 2010/0324204) and of claims 21-22 over Kawaguchi and Kondou (U.S. Pub. 2010/00112346) have been considered but are moot due to the new grounds of rejection.


Conclusion
All claims are rejected.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT R WALSHON whose telephone number is (571)270-5592.  The examiner can normally be reached on Monday to Friday from 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D Lawrence Tarazano can be reached on (571) 272-1515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/Scott R. Walshon/           Primary Examiner, Art Unit 1759